﻿Mr. President, it gives me great pleasure to join my colleagues in congratulating you on your election as President of the thirty-fourth session of the General Assembly. I am certain that your wisdom and experience will enable you to give the Assembly the leadership that it needs.
250.	I should also like to express my deep gratitude to the Secretary-General and the entire staff of the United Nations for their tireless efforts in the slow and often frustrating fight for peace and better conditions for humanity.
251.	The Secretary-General opens his annual report by stating: "The past year has been full of uncertainty, tension and conflict", No doubt the same could have been said—or was said—about every year in the third of a century during which the United Nations has existed. It is true that there have been rapid changes and that the international scene is becoming ever more complex.
252.	But there are bright spots in the landscape. For 30 years there has been peace in Europe—the Old World which has been the battleground of empires for so long. This has, however, been an armed and an expensive peace. Regional alliances, as provided for in the Charter, have formed around the two super-Powers and have established the most sophisticated systems of armaments at immense cost to their two peoples. But, however costly they are, we can be certain that conflict involving atomic weapons would have cost these nations infinitely more in lives and property.
253.	Precarious as the military balance may be, in the opinion of the experts, the most important thing is that in Europe and North America the leading items on the political agenda are detente and disarmament. At the same time other continents are ravaged by civil strife and warfare, which cause great misery and damage to large populations. This difference is most striking, and it is to be hoped that Europe will continue to stabilize its peace and that other continents can follow in its footsteps; but, alas, problems are different and they call for different solutions.
254.	The Final Act of the Helsinki Conference on Security and Co-operation in Europe represents one of the milestones of post-war history, as it strives to formalize detente. The Helsinki agreement has had its ups and downs while the participating nations and others have digested its contents. The results seem to be that they want to continue and maintain the spirit of the agreement.
255.	The next milepost in the development of detente will be the second Review session of the Conference, to be held in Madrid late next year. Active preparations have been going on for many months already within conferences of groups of States and bilateral discussions. It seems that everyone is anxious to make the Madrid meeting a success to enhance the future development of detente. Let us hope that this great effort will mean a real step forward, and that the optimists will be proved right and the sceptics wrong.
256.	The second SALT Treaty is, of course, the latest and most important step in that process. It has still to be ratified and is being critically examined these days. I hope that the results of these deliberations will be positive, not only because of the contents of the second SALT Treaty itself but even more because of the continued process of detente that it promises, as exemplified by a comprehensive test-ban treaty, conventional disarmament in Europe and many other possible agreements.
257.	As President John F. Kennedy of the United States once said, we must change the arms race into a peace race. Even the disarmed and the smallest nations are involved in this matter, especially if they are geographically situated in strategic areas. My people in Iceland live on an island in the middle of the North Atlantic, and we cannot but take notice of the immense armament race that goes on throughout the oceans of the world—two thirds of the surface of the globe.
258.	There has been little talk of naval disarmament of late, only some speculation about possible confidence- building measures on the oceans. I shall not express impatience in this matter, but I should like to call the attention of my colleagues from lands around the world to the fact that naval power can easily traverse the globe and reach every coastline, however distant from the hubs of power. Naval might used to be the backbone of empires—and it still can be.
259.	Speaking of the sea, allow me to turn to a more pleasant aspect. I refer to the Third United Nations Conference on the Law of the Sea, which this summer finished its eighth session. This has become the longest and most comprehensive diplomatic Conference ever held under the auspices of the United Nations and, counting the previous two Conferences on the subject, is perhaps the greatest effort ever made to bring the rule of law to human affairs, where anarchy has too long been dominant.
260.	About six years of long, biannual meetings have, no doubt, tried the patience and endurance of many representatives attending the Conference. But the end is in sight and we must not give up on the final stretch or bring up new problems and complications that might ruin the positive results of years of work.
261.	During its last session this summer, the Conference approved a programme of work providing for the adoption of a convention on the law of the sea next year. Although some issues have yet to be resolved, the representatives attending the conference unanimously agreed that it is possible to adopt a convention before the end of August 1980.
262.	Many questions that seemed insoluble in the early stages of the long conference have found solutions through the patient and often brilliant work of the participants in the spirit of compromise.
263.	Vital issues have been and are at stake. Perhaps the greatest is the very relationship of man to the sea: whether the immense oceans are to be saved and their resources harvested with prudence or whether they are to be polluted and destroyed, as most certainly would happen in the absence of a comprehensive law of the sea. The draft convention provides for the ideal of giving the profits of the deep ocean to the developing countries of the world, which is a most novel and admirable approach. It also provides for equitable principles of settlement where interests clash and, in return for generous economic zones, coastal States will be charged with the responsibility of protecting the resources of their waters and saving them from pollution.
264.	I fully agree with the comment made by the Secretary-General in his report, that
"the outcome of this Conference could greatly influence the willingness of Governments to make full use of the machinery of the United Nations to achieve international understanding on global issues." 
265.	The long work of the Conference on the law of the sea has already made a great impact upon international law. With other major ideas, the 200-mile concept has been put into practice by so many nations that it must be regarded as internationally valid by custom as well as by widespread recognition. This one rule leads to many other problems that call for solutions, and all this makes it imperative that no effort be spared to follow the schedule for completion of the convention by next year. Let us hope that by the time the next session of the General Assembly meets in this hall the United Nations will—to its eternal credit—have created the new law of the sea.
266.	I should like to turn now to a major question that occupied us especially during last year's Assembly session, namely human rights. While we celebrated in this very hall the thirtieth anniversary of the Universal Declaration of Human Rights, one of the milestones of international co-operation, we witnessed at the same time continued violence in many countries, the continued use of force, and continued torture and cruelty.
267.	The Nordic countries have recently repeated their pledge to continue their active international involvement in promoting and safeguarding human rights. In this context they have re-emphasized the relationship between civil and political rights on the one hand and economic, social and cultural rights on the other.
268.	The Nordic countries underscored, in the common statement made by their Foreign Ministers recently in Reykjavik, the importance of making progress at this session of the General Assembly in the work of improving the international machinery for the implementation of human rights. They stressed in particular the development of regional co-operative machinery to protect and promote human rights, and asked for renewed consideration of the proposal for the establishment of a post of United Nations High Commissioner for Human Rights under the Secretary-General. The Nordic countries pledge to continue their efforts aimed at the elimination of torture, capital punishment, racism and racial discrimination, as well as religious intolerance, throughout the world.
269.	Once again we join all those who have condemned in this forum South Africa's policy of apartheid, and all that goes with that ominous system of suppression and injustice. Eventually, international pressure must bring down this system and see it replaced by a just and equal system for all races in that country.
270.	South Africa continues to thwart the implementation of the United Nations plan for free and fair elections in Namibia. Further delay is unacceptable in the negotiations for Namibia's peaceful transition to independence.
271.	Recent events in the Zimbabwe conflict have brought new hope—if the results of the Meeting of Heads of Government of Commonwealth Countries in Lusaka and the talks now going on in London, as so brilliantly described by Lord Carrington, prove to be a basis for genuine majority government in the country. All political groupings must be afforded equal opportunities in elections for a new parliament if such a solution is to be acceptable.
272.	The situation in the Middle East continues to be highly explosive and no effort must be spared to keep the peace with a view to securing the right for all States in the area to live in peace and security within recognized boundaries. The Palestinians must be granted their legitimate national rights.
273.	I shall not continue to enumerate the trouble- spots of the world. Suffice it to say that the use of force is everywhere to be condemned and is contrary to the Charter of the United Nations.
274.	The economic state of the world is certainly one of disorder. In almost every area economic problems have multiplied. Inequality of wealth continues; poverty and undernourishment are rampant. Producers of certain necessities form cartels to raise their prices and reap immense profits. Some countries suffer from intolerable unemployment or inflation. Trade is stagnant and protectionism seems to be growing.
275.	These are all indicators of an economic situation that seems difficult to overcome and likely to cause major difficulties for some time to come. There is, of course, no panacea, but several things come to mind: first, we must break the stalemate over the new international economic order; secondly, we must deal vigorously with the problems of energy; and thirdly, we must especially deal with the problems of oil-importing developing nations.
276.	Today we have technical knowledge and communications unsurpassed in human history and beyond the wildest dreams of a generation ago. Yet we seem to make little or no progress in the field of social science, which should provide adequate guidance for the equitable distribution of the world's goods. This disparity is not new, yet it becomes more terrifying with every passing year.
277.	We have within our grasp the scientific knowledge that we need to solve most problems of managing and dividing the resources of the earth and the sea. But we seem to lack the knowledge—or is it the love and the compassion?—that is needed to outlaw wars, hunger and terror.
278.	May the work of the United Nations continue to move us in the right direction, and save us from self- imposed catastrophes.
